Citation Nr: 0012511	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1942 to December 
1943.  He died in September 1975.  The appellant is his 
widow.

A November 1976 decision of the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death.  Subsequent decisions in May 1983, February 
1987, and in May 1991 found that new and material evidence 
sufficient to reopen the appellant's claim had not been 
submitted.  In October 1995, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim, but then denied service connection for the 
cause of the veteran's death on the basis that the medical 
evidence presented did not establish that the veteran's death 
from complications of arteriosclerosis was causally related 
to his use of dairy products and the "sippy" diet for 
treatment of his service-connected duodenal ulcer.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a June 1998 RO decision that determined that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement in August 1998, and the RO issued a statement of 
the case in September 1998.  She submitted a substantive 
appeal and testified at a hearing in November 1998.



FINDINGS OF FACT

1.  In October 1995, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death.

2.  Evidence received since the October 1995 decision of the 
Board bears directly and substantially upon the specific 
matter at issue, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this case.

3.  The veteran's death in September 1975 was caused by a 
myocardial infarction due to extreme arteriosclerosis of his 
coronary arteries.

4.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer, rated 10 percent 
disabling.

5.  Treatment prescribed and followed by the veteran for 30 
years for his
service-connected duodenal ulcer adversely affected his blood 
cholesterol levels, which, in turn, played a very significant 
role in him developing the extreme arteriosclerosis of his 
coronary arteries that caused his fatal myocardial 
infarction.


CONCLUSIONS OF LAW

1.  The October 1995 decision of the Board, denying the 
appellant's claim for service connection for the cause of the 
veteran's death, was final.  38 C.F.R. § 20.1100 (1995).

2.  Evidence submitted since the October 1995 decision of the 
Board is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's coronary arteries were aggravated by the 
treatment prescribed for his service-connected duodenal 
ulcer.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  The treatment prescribed and followed by the veteran over 
a 30-year period for his service-connected duodenal ulcer 
contributed substantially and materially to his death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the
Claim for Service Connection for the Cause of the Veteran's 
Death

A.  Factual Background

The veteran had active service from August 1942 to December 
1943.

Available service medical records show that the veteran was 
treated for a duodenal ulcer, chronic, in 1943 and was 
discharged from service.

The evidence of record at the time of the October 1995 Board 
decision consisted primarily of a few service medical 
records, reports of VA examinations in 1943 and in 1948, non-
VA hospital records of the veteran's treatment in 1975, a 
death certificate, statements by the veteran's treating 
physicians, various medical opinions, various medical 
articles, statements by family members and acquaintances of 
the veteran, a copy of the "sippy" diet, hearing testimony, 
and a 1993 report of an independent medical expert.

Evidence submitted since the October 1995 Board decision 
includes a 1998 medical statement by Dr. George W. Brunson, 
reflecting his review of the veteran's records and his 
opinion that the veteran's ulcer and the treatment prescribed 
and followed by the veteran until his death, played a "most 
significant role" in the veteran's death; statements by 
appellant to the effect that the veteran had stayed on the 
"sippy" diet-consisting of milk, cream, and eggs-for 31 
years after discharge from service and until his death; 
testimony of appellant at a November 1998 hearing; a 1998 
medical statement by Dr. Thomas S. Edwards, reflecting that 
the veteran was on the "sippy" diet for a 30-year period 
and an opinion that the diet used to treat the veteran's 
ulcer "definitely contributed to his early death" at age 55 
from arteriosclerosis.

B.  Legal Analysis

When the Board denies a claim, the decision is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The question now presented is whether new and material 
evidence has been submitted since the Board's October 1995 
decision, denying service connection for the cause of the 
veteran's death, to permit reopening of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the Board's October 1995 decision, the medical 
evidence of record did not establish that the veteran 
followed the "sippy" diet or consumed dairy products for 
the treatment of his duodenal ulcer until his death, nor did 
the medical evidence of record establish that his cholesterol 
level was elevated at the time of his death or that his 
extreme arteriosclerosis was causally related as a 
significant factor to the treatment prescribed for his 
duodenal ulcer.

The evidence added to the record since that decision includes 
medical statements and lay testimony to the effect that the 
veteran continued using dairy products to treat his ulcer for 
a 30-year period, and that his doing so played a significant 
role in the development of arteriosclerosis and thereby 
contributed very significantly to his death.  This evidence, 
suggesting a causal relationship between him developing 
arteriosclerosis and his use of dairy products to treat his 
service-connected disability, must be considered to fairly 
evaluate the merits of the claim.  Hence, the evidence is 
both "new and material."

As new and material evidence has been submitted since the 
Board's October 1995 decision, the petition to reopen the 
claim for service connection for the cause of the veteran's 
death is granted.


II.  Entitlement to Service Connection for
the Cause of the Veteran's Death

A.  Factual Background

Most service medical records are unavailable; those which are 
available show that the veteran developed a duodenal ulcer in 
service and was prescribed the "sippy" diet for treatment.

Service documents reveal that the veteran was discharged from 
service in 1943 due to his duodenal ulcer.

A report of a VA examination in 1948 shows that the veteran 
complained of continual soreness in his stomach and of 
periods of severe pain, and that drinking milk gave the 
veteran some relief for short periods of time.

Non-VA hospital records dated in September 1975 show that the 
veteran presented himself to an Emergency Room, complaining 
of chest pain, sweating, and a history of syncope.  The 
veteran also reported a 30-year history of a stomach ulcer, 
which necessitated occasional use of antacids.  Records show 
that the veteran was admitted to the hospital and that he 
died the next day of acute myocardial infarction, pump 
failure, perforation of left ventricle.

A death certificate reveals that the veteran's death in 
September 1975 was due to myocardial infarction, and that 
this condition had its onset approximately 24 hours prior to 
death.  No other significant condition was listed as 
contributing to the veteran's death.

An autopsy report in September 1975 reveals that the 
veteran's coronary arteries showed extreme arteriosclerosis 
with intimal thickening and calcification; xanthelasma was 
also noted to be moderate in both upper eyelids.

A December 1981 report by Dr. H. Cooper Black, Jr., reveals 
that the veteran's treating physicians after discharge from 
service and during the last several years of the veteran's 
life, recommended that the veteran remain on a bland diet and 
use dairy products such as cream and milk, which was the 
popular method for duodenal ulcer management at the time.  
Medical records of the veteran's treating physicians are 
unavailable and presumed lost.

An October 1993 report by an independent medical expert 
reveals, in part, that it is generally accepted that elevated 
blood cholesterol concentrations are casually related to the 
development of atherosclerotic coronary artery disease; that 
a diet high in saturated fat can increase blood cholesterol 
levels in most people; that the "sippy" diet is high in 
saturated fat and cholesterol; and that the "sippy" diet 
has been associated in the medical literature with increased 
rates of atherosclerotic coronary artery disease.  The 
independent medical expert also noted that, whether the 
veteran followed the "sippy" diet from 1943 until his death 
was not known from the medical record, and indicated that 
many physicians had discarded the "sippy" diet in the 
1960's when the use of antacids became more widespread.  The 
independent medical expert also noted that the medical 
evidence of record did not document whether the "sippy" 
diet or the use of dairy products to treat the veteran's 
duodenal ulcer had increased the veteran's blood cholesterol 
levels.  The independent medical expert did note that the 
finding of "xanthelasma" at autopsy was suggestive of 
hypercholesterolemia.

A November 1994 statement by a co-worker of the veteran, who 
worked with the veteran at times during the years 1961 to 
1969 and from 1971 to 1974, reveals that the veteran "was 
constant on his intake of milk, cream, milk shakes and 
eggs."  The co-worker also noted that, on numerous occasions 
when they were away together at camp or on a business trip, 
the veteran would be up during the night having milk.  This 
statement is not notarized.

A November 1998 statement from Dr. Thomas S. Edwards, the 
appellant's treating physician, indicates he reviewed 
information about the veteran and that, in the doctor's 
opinion, the diet the veteran was on for 30 years to treat 
his duodenal ulcer "definitely contributed to his early 
death at the age of 55 from atherosclerosis."

A November 1998 statement from another physician, 
Dr. George W. Brunson, also indicates he reviewed the 
veteran's records, and that:

It is [the doctor's] professional opinion 
that it is medically plausible that the 
disease the Veteran developed while on 
active duty (ulcers of the duodenal with 
a deformed bulb) and the treatment 
prescribed on discharge and followed by 
the Veteran until his death, played a 
most significant role in the Veteran's 
death.  It is well known by the medical 
profession that The Sippy Diet has been 
associated with increased rates of 
coronary artery disease.  The Sippy Diet 
is outdated by the medical profession.

Testimony of appellant at the hearing in November 1998 was to 
the effect that the veteran remained on the "sippy" diet 
from the time he got out of service in 1944, up until the 
time of his death.

B.  Legal Analysis

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded.  The Board notes that not all service medical 
records are available; nor are post-service medical records 
of treatment by private physicians, which are presumed lost.  
Under the circumstances in this case, the Board finds that 
all relevant available evidence has been obtained with regard 
to the claim and that no further assistance to the appellant 
is required to comply with VA's duty to assist her.  
38 U.S.C.A. § 5107(a) (West 1991); see also Elkins v. West, 
12 Vet. App. 209 (1999).

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained during 
active military service, or for disability that is due to a 
preexisting disease or injury if it was aggravated during 
service beyond its natural progression.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain conditions-including 
arteriosclerosis and heart disease-are presumed by VA to be 
chronic per se, and incurrence in service will be presumed if 
the conditions are manifested to a compensable degree within 
a prescribed period of time after service-which, for the 
specific conditions at issue, is one year.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Prior 
to Allen, "secondary" service connection based on 
aggravation of a nonservice-connected disability 
by a service-connected disability did not exist.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, it must be shown that it 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a potentially contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

The evidence establishes that the veteran's death was caused 
by a myocardial infarction (heart attack) due to extreme 
arteriosclerosis of his coronary arteries.  At the time of 
his death, service connection was in effect for a duodenal 
ulcer, rated 10 percent disabling,.

The 1998 medical statement by Dr. George W. Brunson is 
pertinent and competent evidence, tending to show a causal 
connection between treatment prescribed for the veteran's 
duodenal ulcer and his death.  The statement indicates that 
Dr. Brunson reviewed the veteran's records.  Dr. Brunson 
noted that the "sippy" diet has been associated with 
increased rates of coronary artery disease.  Records in the 
claims folder show that the "sippy" diet had been 
prescribed for the veteran's treatment of his duodenal ulcer 
both during and after service.  Testimony of appellant and 
other lay statements of record are to the effect that the 
veteran continued using dairy products for treatment of his 
duodenal ulcer for a period of 30 years after discharge from 
service.  Dr. Brunson also noted that the treatment 
prescribed was followed by the veteran until his death.  Lay 
statements of record are pertinent-but not competent-where 
medical evidence is necessary, such as to establish 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  But the unique circumstances of this case, where 
post-service medical records of treatment for a duodenal 
ulcer are unavailable and presumed lost, lead the Board to 
find that Dr. Brunson's statement that the treatment 
prescribed during and after service was followed by the 
veteran until his death is the best evidence available and is 
acceptable as probative medical evidence.

Moreover, it was Dr. Brunson's opinion that the treatment 
prescribed for the veteran's duodenal ulcer played a 
significant role in his death.  The Board notes that, under 
Allen supra, the appellant need not show that 
arteriosclerosis of coronary arteries arose during service, 
but instead must show that the veteran's blood cholesterol 
levels and/or coronary arteries were aggravated by his 
service-connected duodenal ulcer and its prescribed 
treatment.  The conclusion of Dr. Brunson's 1998 medical 
statement was to the effect that the treatment prescribed and 
followed by the veteran for his service-connected duodenal 
ulcer played a most significant role in his death due to the 
extreme arteriosclerosis of his coronary arteries.  Lay 
statements of record reflect that the veteran was indeed 
using dairy products, in addition to antacids, for treatment 
of his duodenal ulcer for a period of 30 years.  The veteran, 
himself, reported a 30-year history of a stomach ulcer at the 
time of his hospital admission, the day preceding his death.  
Dr. Brunson also asserted that the "sippy" diet had been 
associated with increased rates of coronary artery disease 
and was outdated by the medical profession, and concluded 
that the treatment prescribed for the veteran's service-
connected duodenal ulcer played a most significant role in 
his death.  Dr. Edwards concluded this as well.  There being 
no competent medical evidence to the contrary, the Board 
finds the medical opinions of Drs. Brunson and Edwards to be 
credible and probative of the dispositive issue of causation.

The Board realizes that the medical evidence of record does 
not indicate whether the veteran's blood cholesterol levels 
were elevated at the time of his death.  The report of the 
independent medical examiner in 1993 did note, however, that 
the presence of xanthelasma on the veteran's eyelids at the 
time of the autopsy was suggestive of hypercholesterolemia.

Having considered all of the evidence, both medical and 
otherwise, the Board finds that it is at least in relative 
equipoise as to whether the veteran's service-connected 
duodenal ulcer-and, specifically, the treatment for it-
aggravated his coronary arteries and/or blood cholesterol 
levels, which, in turn, contributed substantially and 
materially to the myocardial infarction due to extreme 
arteriosclerosis of his coronary arteries that caused his 
death.  Consequently, resolving all reasonable doubt in her 
favor, the appellant must prevail in her quest for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER


Service connection for the cause of the veteran's death is 
granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

